431 F.2d 1208
UNITED STATES of America, Plaintiff-Appellee,v.Gene Ward KELLER, Defendant-Appellant.
No. 25578.
United States Court of Appeals, Ninth Circuit.
August 21, 1970.
Rehearing Denied September 10, 1970.

Eugene R. Nielson (argued), Ronald G. Neubauer, Seattle, Wash., for defendant-appellant.
Jerald Olson (argued), Asst. U. S. Atty., Stan Pitkin, U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before MERRILL and CARTER, Circuit Judges, and THOMPSON, District Judge.*
PER CURIAM:


1
Appellant has been convicted, following trial to the court without a jury, of intercepting telephone communications by way of wire tap and of divulging the contents of such intercepted communications in violation of 47 U.S.C. § 605.


2
The record contains ample evidence to support the trial court's finding that the wire tap was not authorized by the sender and that the appellant acted knowingly and wilfully.


3
Judgment affirmed.



Notes:


*
 Honorable Bruce R. Thompson, United States District Judge for the District of Nevada, sitting by designation